FILE COPY




   BRIAN QUINN
    Chief Justice
                                  Court of Appeals                                 VIVIAN LONG
                                                                                       Clerk

JAMES T. CAMPBELL
      Justice
                                  Seventh District of Texas                      MAILING ADDRESS:
MACKEY K. HANCOCK
      Justice
                                Potter County Courts Building                      P. O. Box 9540
                                                                                     79105-9540
                                 501 S. Fillmore, Suite 2-A
 PATRICK A. PIRTLE
       Justice                   Amarillo, Texas 79101-2449                        (806) 342-2650

                                www.txcourts.gov/7thcoa.aspx

                                       August 7, 2015

Brooks Barfield, Jr.                            Jennifer Jo Bassett
BARFIELD LAW FIRM                               District Attorney Office
P. O. Box 308                                   501 S. Fillmore, Suite 5-A
Amarillo, TX 79105-0308                         Amarillo, TX 79101
* DELIVERED VIA E-MAIL *                        * DELIVERED VIA E-MAIL *

Stacie Ann Kenemore
TDCJ-ID #1934102
Plane Unit
904 FM 686
Dayton, TX 77535

RE:    Case Numbers: 07-15-00052-CR, 07-15-00053-CR
       Trial Court Case Numbers: 66,764-E, 66,765-E
Style: Stacie Ann Kenemore v. The State of Texas

Dear Counsel and Ms. Kenemore:

      The Court this day issued an opinion and judgment in the captioned causes.
TEX. R. APP. P. 48.

        In addition, pursuant to Texas Government Code, Sec. 51.204(b)(2), exhibits on
file with this Court, if any, will be destroyed three years after final disposition of the case
or at an earlier date if ordered by the Court.

                                                   Very truly yours,
                                                   Vivian Long
                                                   VIVIAN LONG, CLERK

 xc:       Honorable Douglas Woodburn (DELIVERED VIA E-MAIL)
           Caroline Woodburn (DELIVERED VIA E-MAIL)